Case 9:16-cv-81871-KAM Document 650-2 Entered on FLSD Docket 06/22/2020 Page 1 of 3




                     EXHIBIT B
  Case 9:16-cv-81871-KAM Document 650-2 Entered on FLSD Docket 06/22/2020 Page 2 of 3


Gareth B. Turo

From:                              Gareth B. Turo <GBTuro@daiassociates.com>
Sent:                              Wednesday, May 20, 2020 4:24 PM
To:                                'joedirect@gmail.com'
Cc:                                'jwalshjr@gmail.com'; Adam Rabin; Alaina Fotiu-Wokjtowicz; Aliza Karetnick; Baoping
                                   "Effie" Liu; bfwlegal bot; Christopher Kammerer; Gregory Elder; Jason Mizrahi; Joshua
                                   Levin-Epstein; Katherine Burghardt Kramer; Larry Zink; Matthew Fornaro; mccaberabin
                                   bot; Nina Mandel; Peter Hardy; Philip Landau; Robert Glass; Rongping Wu
Subject:                           Li v. Walsh/Li v. PNC - Notice of Deposition of Joseph J. Walsh, Sr.
Attachments:                       Walsh, Sr. Notice of Deposition (final).pdf

Sensitivity:                       Confidential

Tracking:
Tracking                           Recipient                                     Read

                                   'joedirect@gmail.com'

                                   'jwalshjr@gmail.com'

                                   Adam Rabin

                                   Alaina Fotiu-Wokjtowicz

                                   Aliza Karetnick

                                   Baoping "Effie" Liu

                                   bfwlegal bot

                                   Christopher Kammerer

                                   Gregory Elder

                                   Jason Mizrahi

                                   Joshua Levin-Epstein

                                   Katherine Burghardt Kramer

                                   Larry Zink

                                   Matthew Fornaro                               Read: 5/20/2020 4:25 PM

                                   mccaberabin bot

                                   Nina Mandel

                                   Peter Hardy

                                   Philip Landau

                                   Robert Glass

                                   Rongping Wu

                                   Robert C. Glass                               Read: 5/20/2020 4:27 PM

                                   Katie Burghardt Kramer                        Read: 5/20/2020 4:36 PM

                                   Karetnick, Aliza                              Read: 5/20/2020 4:40 PM

                                   Nina Stillman Mandel                          Read: 5/20/2020 4:53 PM




Good Afternoon Mr. Walsh –

Please find attached to this email a pdf containing the Plaintiffs’ Notice of Deposition of Joseph J. Walsh, Sr., in the
matters of Li, et al v. Walsh, et al 16-cv-81871-KAM and Li, et al v. PNC, et al 19-80332-KAM.

                                                                1
   Case 9:16-cv-81871-KAM Document 650-2 Entered on FLSD Docket 06/22/2020 Page 3 of 3
Please don’t hesitate to contact me with any questions.

Best,

Gareth B. Turo

DAI & ASSOCIATES, P.C.
Times Square Plaza
1500 Broadway, 22nd Floor
New York, NY 10036
Office: (212) 730-8880
Me: (917) 383-1956
GBTuro@daiassociates.com
www.daiassociates.com

This message originates from the law firm of Dai & Associates, P.C. This message and all attachments may contain legally privileged
and confidential information intended solely for the use of the addressee. If you are not the intended recipient, you should immediately
stop reading this message and delete it from your system. Any unauthorized reading, distribution, copying , or other use of this
message or its attachments is strictly prohibited. All personal messages express solely the sender's views and not those of Dai &
Associates, P.C. This message may not be copied or distributed without this disclaimer. If you received this message in error, please
notify us immediately.




                                                                   2
